Citation Nr: 1423133	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  10-42 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for asthma.  

3.  Entitlement to service connection for bilateral knee disabilities.  

4.  Entitlement to service connection for a left hip disability.  

5.  Entitlement to service connection for a left leg disability.  


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1973 to May 1977.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  Initially, in March 2013, the Board determined that new and material evidence had been presented to reopen claims of service connection for asthma and disabilities of the back, knees, left hip, and left leg, and remanded the five claims to the RO for additional development to include adjudicating the issues on a de novo basis.  Thereafter, the RO returned the case to the Board for further consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ), or RO.  VA will notify the Veteran if further action is required.


REMAND

In the March 2013 remand, the Board specifically requested the RO to obtain VA treatment records from the Durham VAMC beginning in 1977, from the Richmond VAMC in 1982, and from the Bronx VAMC in 1988.  The Veteran was to be notified of the unavailability of any records.  The RO requested such records in May 2013, but it is of note that in the request to the Richmond VAMC, the RO sought records beginning in 1984 and not in 1982 as requested (records dated from 1986 to 1988 were subsequently received).  

Moreover, the RO notified the Veteran in a May 2013 letter that the Bronx VAMC responded that it had no records of his treatment; however, it does not appear that the RO has notified the Veteran that there were no records received from the Durham VAMC from 1977 to 1988, which would be especially pertinent to the claims.  In a supplemental statement of the case (SSOC) issued to the Veteran in July 2013, in the section regarding evidence considered for the claims, the RO lists VA treatment records from the Durham VAMC for the period from January 1977 to May 2013 and "[h]ardcopies" of Durham VAMC records dated from 1977 to 1987.  It becomes evident, however, that the RO was only conveying that it had requested such records, because inspection of the claims file shows that medical records dated from 1977 to 1987 were in fact not received at all.  Neither has the RO referred to such records when it provided an explanation for the unfavorable decision for each of the claims.  The RO should again seek to determine whether such records exist, or notify the Veteran of the unavailability of the records if there are no actual records.  

In regard to the foregoing, the Board notes that where requested development has not been completed, further action is necessary to comply with the remand directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Furthermore, the Veteran underwent VA examinations in April 2013, to address the etiology of his claimed disabilities, but the Board deems the requested opinions inadequate to decide the claims.  In the rationale for his opinions, the examining physician appears to consider only the medical evidence (or lack thereof) of the claimed disabilities during the time frame of service through the first year after separation from service.  There is no discussion, for instance, of the Veteran's allegation that his orthopedic/neurologic disabilities were the result of an in-service injury from a parachute jump, and whether parachuting activities during service may have impacted the spine and other joints, as requested in the Board remand.  Moreover, the rationale did not appear to consider the Veteran's allegations of pain ever since the parachute injury, including after service to the present.  As for the discussion pertaining to asthma, the examiner did not appear to consider the Veteran's claim that his asthma problems began during service and continued to the present day.  In that regard, it is noted that on a January 2009 record, a VA physician furnished a statement indicating that he had examined the Veteran and reviewed records, and noting that the Veteran had a longstanding history of asthma since he left the military, with routine flares in the summer and winter.  

In short, the examiner's rationale is not helpful in resolving the appeal because it either did not account for significant facts in the case or provide a plausible basis for the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).

Therefore, the claims file should be returned to the examining physician for addendum opinions.    

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of records (including those that may have been archived) pertaining to the Veteran's treatment of his back, asthma, knees, left hip, and left leg from the Durham VAMC for the period of 1977 to 1987 and from the Richmond VAMC for 1982.  If the records cannot be obtained, the RO should ensure that the Veteran is notified of the unavailability of any records for these time periods. 

2.  Send the Veteran's file to the VA examiner who previously furnished opinions in April 2013, or to another VA examiner if he is not available, for the purpose of obtaining clarifying opinions regarding the nature and etiology of the Veteran's asthma and his back, bilateral knee, left hip, and left leg disabilities.  The examiner should again review all pertinent records associated with the claims file, including any additional records that have been added to the file since the 2013 examination. 

The examiner is requested to furnish an opinion as to 
whether it is at least as likely as not (50 percent or higher probability) that any currently diagnosed asthma is related to the Veteran's period of military service from May 1973 to May 1977.  He should reconcile his opinion with the statement of a VA physician in January 2009, which indicated that the Veteran had a longstanding history of asthma since he left the service.  The examiner should set forth reasons for the opinion with reference, as appropriate, to pertinent evidence of record, including service treatment records.  

The examiner is also requested to furnish an opinion as to whether it is at least as likely as not (50 percent or higher probability) that any currently diagnosed back disability, bilateral knee disabilities, left hip disability, and left leg disability are related to an injury, disease, or event during the Veteran's period of service from May 1973 to May 1977, including in particular parachuting activities and a parachuting injury as alleged by the Veteran (the impact of such activities/injury should be discussed).  The examiner should set forth reasons for the opinion with reference, as appropriate, to pertinent evidence of record, including service treatment records.  

If the requested opinion cannot be provided without a re-examination of the Veteran, then arrange for the Veteran to appear for an examination.  If the requested opinions cannot be provided without resort to speculation, the examiner should so state AND explain why an opinion cannot be provided without resort to speculation, to include whether an opinion is beyond what may reasonably be concluded based on the evidence of record and current medical knowledge.

3.  In the interest of avoiding further remand, the RO should review the examination reports and opinions to ensure that they are responsive to the posed questions.  

4.  After the development requested above has been completed, adjudicate the claims of service connection for a back disability, asthma, bilateral knee disabilities, a left hip disability, and a left leg disability.  If any benefit sought is denied, furnish the Veteran a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2013).



